Exhibit 10.8
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 8, 2009 (the “Effective Date”), by and between HealthMarkets, Inc., a
Delaware corporation (“HealthMarkets” or the “Company”) and Anurag Chandra (the
“Executive”). Certain capitalized terms used herein are defined in Section 24.
     WHEREAS, the Company and the Executive are party to an Employment Agreement
dated as of October 7, 2008 (the “Prior Agreement”);
     WHEREAS, the Company and the Executive wish to modify the terms of the
Executive’s employment; and
     WHEREAS, the Company desires to memorialize the terms of the Executive’s
employment effective as of the Effective Date under this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, it is agreed as follows:
     1. Employment. Effective as of the Effective Date, the Company hereby
agrees to continue to employ the Executive, and the Executive hereby agrees to
continue to be employed by the Company, upon the terms and conditions set forth
herein. The employment relationship between the Company and the Executive shall
be governed by the general employment policies and practices of the Company,
including, without limitation, those relating to the Company’s Code of
Professional Conduct, the treatment of confidential information and avoidance of
conflicts; provided, however, that when the terms of this Agreement differ from
or are in conflict with the Company’s general employment policies or practices,
the terms of this Agreement shall control. The Executive shall serve as an
officer and/or an employee of any Subsidiary, as may be requested from time to
time by the Reporting Person (as such term is defined in Section 3(a) below),
and without any additional compensation, unless otherwise determined by the
Reporting Person. In addition, the Executive’s service as an officer and/or an
employee of any Subsidiary will be encompassed within any reference made in this
Agreement to employment by the Company. If the Executive serves as an officer
and/or an employee of any Subsidiary, any payment or provision of benefits to
the Executive by such Subsidiary shall fulfill the Company’s obligation to make
such payment or provide such benefits pursuant to the terms of this Agreement.
     2. Term. Subject to earlier termination of the Executive’s employment as
provided under Section 9, the Executive’s employment shall be for an initial
term commencing on the Effective Date and ending on October 13, 2011 (the
“Initial Employment Term”); provided, however, that at the end of the Initial
Employment Term and on each succeeding anniversary

1



--------------------------------------------------------------------------------



 



thereof, the employment of the Executive will be automatically continued upon
the terms and conditions set forth herein for one additional year (each, a
“Renewal Term”), unless either party to this Agreement gives the other party
written notice (in accordance with Section 18) of such party’s intention to
terminate this Agreement and the employment of the Executive at least ninety
(90) days prior to the end of such initial or extended term. For purposes of
this Agreement, the Initial Employment Term and any Renewal Term shall
collectively be referred to as the “Employment Term.”
     3. Position and Duties of the Executive.
          (a) During the Employment Term, the Executive shall serve in the
position set forth on Exhibit A and shall report directly to the position set
forth on Exhibit A attached hereto (the “Reporting Person”). The Executive shall
have such duties, responsibilities and authority commensurate with the
Executive’s position and such related duties and responsibilities, as from time
to time may be assigned to the Executive by the Reporting Person. In addition,
the Executive will be subject to, and will act in substantial accordance with,
all reasonable lawful instructions and directions of the Board and all
applicable reasonable policies and rules thereof as are consistent with the
above position, duties, responsibilities and authority. During the Employment
Term, the Executive shall perform his duties in the Dallas/Ft. Worth area,
Texas.
          (b) During the Employment Term, the Executive shall, except as may
from time to time be otherwise agreed in writing by the Company and during
vacations (as set forth in Section 7 hereof) and authorized leave, devote
substantially all of his normal business working time and his best efforts, full
attention and energies to the business of the Company, the performance of the
Executive’s duties hereunder and such other related duties and responsibilities
as may from time to time be reasonably prescribed by the Board or any committee
thereof, the Reporting Person or any committee or person delegated by the
Reporting Person, in each case, within the framework of the Company’s policies
and objectives.
          (c) During the Employment Term and provided that such activities do
not either (i) contravene the provisions of Section 3(a), 3(b), 12 or 13 hereof
or (ii) materially interfere with the performance of the Executive’s duties
hereunder, the Executive may continue to serve as a member of the governing
board of the governmental, educational, charitable or other community affairs
organizations set forth on Exhibit A attached hereto. The Executive may retain
all fees and other compensation from any such service, and the Company shall not
reduce his compensation by the amount of such fees.
     4. Compensation.
          (a) Base Salary. During the Employment Term, the Company shall pay to
the Executive a base salary of not less than the amount set forth on Exhibit A
attached hereto per annum (the “Base Salary”). The Executive’s Base Salary may
be increased (but not decreased) from time to time by the Committee in its sole
discretion, payable at the times and in the manner consistent with the Company’s
general policies regarding compensation of executive employees. Such Base Salary
shall be reviewed by the Board or an authorized committee of the Board at least
annually beginning in January, 2010 for purposes of evaluating an increase in
the Executive’s Base Salary.

2



--------------------------------------------------------------------------------



 



          (b) Cash Incentive Compensation.
     (i) With respect to the Company’s 2009 fiscal year and each fiscal year of
the Company thereafter, all or part of which occurs during the Employment Term,
the Executive will be eligible to participate in the Company’s annual management
incentive program or arrangement approved by the Board (or any authorized
committee thereof) or any successor program or plan thereto or thereunder on
terms and conditions no less favorable to the Executive than those available to
similarly situated executives of the Company, with a target bonus opportunity of
the percentage of the Base Salary set forth on Exhibit A attached hereto (the
“Target Bonus Percentage”) and a maximum bonus opportunity of not less than the
percentage of the Base Salary set forth on Exhibit A attached hereto (the
“Maximum Bonus Percentage”); provided, however, that with respect to the
Company’s 2009 fiscal year, the Executive’s actual annual bonus earned for such
fiscal year shall in no event be less than $750,000. The Board (or any
authorized committee thereof) shall have the authority to establish performance
metrics and such other terms and conditions of the annual management incentive
program pursuant to which such bonuses may be earned which, in the case of the
performance metrics for fiscal year 2009, shall be the metrics attached hereto
as Schedule 1. Such annual bonuses shall be paid to the Executive in cash no
later than the date such bonuses are generally paid to other senior executives
of the Company, but in all events by March 15 of the year following the fiscal
year for which such annual bonus was earned (unless the Executive has elected to
defer receipt of any such bonuses).
     (ii) Transaction Bonus. In addition to the amounts described in
Section 4(b)(i) and 4(b)(iii), the Executive shall be paid a cash transaction
bonus of $1,000,000 as follows (the “Transaction Bonus”): (i) 50 percent of the
Transaction Bonus shall be paid to the Executive within five days following the
date on which an [***] occurs and the Company or one of its Affiliates executes
a National Carrier Marketing Distribution Agreement, (ii) 25 percent of the
Transaction Bonus shall be paid to the Executive within five days following the
date on which the [***] is achieved and (iii) 25 percent of the Transaction
Bonus shall be paid to the Executive within five days following the date on
which the National Carrier MDA Goal is achieved, subject, in each case, except
as otherwise provided in Section 10 hereof, to the Executive’s continued
employment through the applicable payment date. The Company acknowledges that
the objectives to be accomplished by an [***] and National Carrier Marketing
Distribution Agreement might be accomplished through a variety of transaction
structures based on tax, accounting or other considerations (an “Alternate
Structure”). To the extent a Board-approved transaction accomplishes such
objectives pursuant to an Alternate Structure then the Board may determine that
the full amount of the Transaction Bonus or any portion thereof shall be
payable, with such payment to be made within five days following the date of
such Board determination. Notwithstanding any of the foregoing, in the event
that the applicable goal relating to the payment of the applicable portion of
the
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



Transaction Bonus set forth above is not achieved, the Board of Directors shall
have the authority to award all, none, or a portion of the portion of the
Transaction Bonus tied to achievement of such goal at its sole discretion.
     (iii) Retention Payment. In addition to the amounts described in
Sections 4(b)(i) and 4(b)(ii), the Executive shall be granted the right to
receive a retention bonus of $1,000,000 in cash (the “Retention Payment”) which
bonus shall vest on the earlier of (a) a Change of Control or (b) December 31,
2010, subject, except as otherwise provided in Section 10 hereof, to the
Executive’s continued employment through such vesting date which Retention
Payment shall be paid to the Executive on the earlier of (a) a Change of Control
which constitutes a “change in control event” within the meaning of Section 409A
of the Code or (b) December 31, 2010.
          (c) Equity Compensation.
     (i) General. During the Employment Term, the Executive will be eligible to
participate in the Company’s MOP and any other incentive, equity-based and
deferred compensation plans and programs or arrangements as may be determined by
the Board or any successor programs or plans thereto or thereunder, in each
case, as may be in effect from time to time and as may be determined by the
Board.
     (ii) Initial Grants. As soon as practicable (but in no event later than
five business days) after the Effective Date, the Committee will award 303,990
Option Rights and 303,990 Restricted Shares (together, the “Initial Grant”),
which Initial Grant will be subject to the provisions set forth in the
Executive’s Non-Qualified Stock Option Agreement and Restricted Share Agreement
to be entered into in the form of Exhibit B and Exhibit C, respectively;
provided, that, in the event that the Company’s stockholders shall fail to
approve the amendment to the MOP as set forth in Exhibit B (“Amendment”) or fail
to adopt a plan authorizing the issuance of restricted shares as set forth in
Exhibit C (“Restricted Share Plan”) prior to the earlier of a Change of Control
or the Amendment Approval Date, which the Blackstone Investor Group (as defined
in the Stockholders Agreement) (“Blackstone”) represents it has sufficient votes
to approve as of the Effective Date and which Blackstone shall vote for, the
Initial Grant relating to the amendment or plan which was not approved or
adopted shall be void ab initio and of no further force and effect. Failure to
obtain such stockholder approval for either the Amendment or adoption the
Restricted Share Plan by the earlier of a Change of Control or the Amendment
Approval Date shall be a breach of this Section 4(c) and Exhibits B and C,
entitling the Executive to terminate his employment for Good Reason.
     (iii) Terms of Equity Awards. In all events, any equity award (or portion
thereof) granted to the Executive that vests solely upon the Executive’s
fulfillment of time and/or service requirements shall vest in full upon a
“Change of Control” (as such term is defined in the MOP in effect as of
October 13, 2008, plus

4



--------------------------------------------------------------------------------



 



any amendments to such definition after October 13, 2008 which would result in a
transaction not covered by the Change of Control definition in effect as of
October 13, 2008 constituting a “Change of Control”); provided, however, that in
no event shall consummation of the transactions contemplated by an [***] or a
National Carrier Marketing Distribution Agreement constitute a Change of Control
for any purpose of this Agreement so long as the Permitted Holders (as defined
in the MOP) beneficially own, directly or indirectly, 50% or more of the
then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the Company and/or
its successor)). Shares acquired on exercise of any stock option will be subject
to the terms and conditions of the Stockholders’ Agreement. The Company and the
Executive acknowledge that they will agree to provide the Company with the right
to require the Executive and other executives of the Company to waive any
registration rights with regard to such shares upon an IPO, in which case the
Company will implement an IPO bonus plan in cash, stock or additional options to
compensate for the Executive’s and the other executives’ loss of liquidity;
provided that if the Executive’s employment is terminated without Cause or for
Good Reason, then the Executive shall fully vest upon the date of termination in
any grant made under such IPO bonus plan.
          (d) LTIP Awards.
     (i) Initial LTIP Award. The Company has granted the Executive an LTIP award
in the form of a restricted stock grant consisting of 6,418 shares of A-1 common
stock (together with any other equity received as proceeds thereon, “Shares”) of
the Company (the “Initial LTIP Award”). Except as may otherwise be provided in
Section 10 of this Agreement, the Initial LTIP Award shall vest at the earlier
of (x) a Change of Control or (y) in three equal annual installments, on each of
the first three anniversaries of October 13, 2008, in both cases subject to the
Executive’s continued employment with the Company through the applicable vesting
date. It is the intent of the parties that the vesting of the Shares described
in this paragraph shall constitute a transfer of property within the meaning of
Section 83 of the Code.
     (ii) Cash LTIP Award. In addition to any other compensation granted or paid
hereunder, with respect to the Company’s 2009 fiscal year, the Executive shall
be entitled to receive a long-term incentive award, with a target value of no
less than $100,000 (the “2009 LTIP Award”) (and which shall be granted at no
less than target if the applicable performance targets have been met). Subject
to the Executive’s achievement of certain performance goals already established
by the Board (or any authorized committee thereof), the 2009 LTIP Award shall be
granted to the Executive within the first 75 days of the year immediately
following the end of the applicable fiscal year to which such performance goals
relate (the “Performance Year”). Except as may otherwise be provided in
Section 10 of this Agreement, (i) any such granted 2009 LTIP Award shall vest in
three equal
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



installments, on each of October 13, 2010, October 13, 2011 and October 13,
2012, subject to the Executive’s continued employment with the Company through
each applicable vesting date and (ii) any vested portion of such 2009 LTIP Award
shall be delivered to the Executive, 100% in cash, on October 13, 2012. It is
intent of the parties that there shall be no transfer of property (within the
meaning of Section 83 of the Code) with respect to the 2009 LTIP Award prior to
the payment date as described in this Section 4.
     (iii) Change of Control. In all events, the 2009 LTIP Award shall vest in
full upon a Change of Control and if such Change of Control constitutes a
“change in control event” within the meaning of Section 409A of the Code, shall
be paid to the Executive upon such Change of Control.
     (iv) Termination of Employment. Except as may otherwise be provided in
Section 10 of this Agreement, any unvested LTIP award shall be forfeited upon
termination of the Executive’s employment. Any portion of the Initial LTIP Award
or the 2009 LTIP Award that has become vested shall be non-forfeitable.
          (e) Sign-On Bonus. The Company has paid the Executive a sign-on bonus
in the amount of $350,000 in January, 2009 (the “Sign-On Bonus”). In the event
that the Executive’s employment with the Company is terminated by the Company
for Cause or by the Executive without “Good Reason” prior to April 13, 2010, in
each case prior to a Change of Control, the Executive will be required to repay
to the Company, within 15 days of such termination, an amount equal to the
product of (i) the excess of (A) the Sign-On Bonus, over (B) the applicable
taxes withheld on such Sign-On Bonus and (ii) a fraction, the numerator of which
is the number of months from the date of termination through the April 13, 2010
and the denominator of which is 18. Notwithstanding the foregoing, the Executive
will not be required to repay any portion of the Sign-On Bonus upon a No-Fault
Resignation (as defined in Section 9(a) hereof).
     5. Employee Benefits. In addition to the compensation described in
Section 4, during the Employment Term, the Executive shall be eligible to
participate in the employee benefit plans and programs, and to receive
perquisites, provided from time to time to similarly situated executives of the
Company and its Subsidiaries generally.
     6. Expenses. During the Employment Term, the Company shall pay or reimburse
the Executive for reasonable and necessary expenses incurred by the Executive in
connection with the Executive’s performance of the Executive’s duties on behalf
of the Company and its Subsidiaries in accordance with the expense policy of the
Company applicable to similarly situated executives of the Company and its
Subsidiaries generally. The Company shall pay the Executive’s legal counsel
directly for the reasonable fees and expenses incurred by the Executive in
connection with the review and negotiation of this Agreement and any other
related documentation, subject to a cap of $6,000.
     7. Vacation. The Executive shall be entitled to four (4) weeks of vacation
per year in accordance with the Company’s policies, whether written or
unwritten, regarding vacation for similarly situated executives of the Company
and its Subsidiaries generally. Subject to the

6



--------------------------------------------------------------------------------



 



Company’s policies, the duration of such vacations and the time or times when
they shall be taken will be determined by the Executive in consultation with the
Company.
     8. Investment; Stockholders Agreement. In connection with the Executive’s
commencement of employment under the Prior Agreement, the Executive invested
cash in the amount of $100,000 in Shares, at a purchase price of $19.00 per
Share (such investment, the “Investment”), pursuant to the terms of a
Subscription Agreement between the Company and the Executive, and the Executive
acknowledges that such Shares are subject to the terms and conditions of the
Stockholders Agreement.
     9. Termination.
          (a) Termination of Employment by the Company. The Executive’s
employment hereunder may be terminated by the Company or any of its Subsidiaries
that employ the Executive for any reason or no reason (including with or without
Cause or notification by the Company at any time during the Employment Term
pursuant to Section 2 that the Company intends to terminate the Agreement and
the Executive’s employment, rather than allow the Agreement to renew
automatically) by written notice as provided in Section 18. If the Company
terminates the Executive’s employment with Cause, all of the Executive’s Option
Rights, whether or not vested, will be immediately forfeited and any unvested
Restricted Shares shall be immediately forfeited as of the date of termination.
For all terminations (other than for Cause as set forth in the preceding
sentence with respect to certain equity awards), the Executive shall be entitled
to any amounts or benefits which are vested or have been earned or are due and
remain unpaid, including, without limitation, base salary through the date of
termination, any unreimbursed business expense, any bonus payment for any
performance period which has ended prior to the date of termination for which
the Executive has not been paid and the vested portion of the Initial LTIP
Award, any vested portion of the 2009 LTIP Award (payable on the date set forth
in Section 4(d)(ii)), any vested portion of the Initial Grants and any vested
portion of the Retention Payment. In addition, upon any termination, the
Executive shall remain entitled to the payments and benefits under Sections 11,
16 and 20 of this Agreement. In addition, in the event that the Executive leaves
the United States for personal or business reasons with the good-faith intention
to return, but due to no fault of his own, he is prohibited from returning to
the employ of the Company in the United States (a “No-Fault Resignation”), the
Executive shall without regard to whether such No-Fault Resignation occurs after
the last day of the first quarter of an applicable Company fiscal year, be
entitled to a Pro-Rata Bonus (as defined in Section 10(b) below). In addition,
upon any No-Fault Resignation, the Board of Directors shall have the authority
to, in consultation with the Chief Executive Officer of the Company, award the
Executive all, none, or a portion of the portion of the Transaction Bonus and/or
the Retention Payment at its sole discretion.
          (b) Voluntary Termination by the Executive. The Executive may
voluntarily terminate the Executive’s employment with or without Good Reason at
any time by notice to the Company as provided in Section 18. Upon the
Executive’s termination without Good Reason, (i) any unvested portions of the
Initial Grant will be immediately forfeited, and (ii) all of the Executive’s
vested awards, if any, shall be delivered, paid or remain exercisable in
accordance with their terms.

7



--------------------------------------------------------------------------------



 



          (c) Benefits Period. Subject to Section 10 and any benefit
continuation requirements of applicable laws, in the event the Executive’s
employment hereunder is terminated for any reason whatsoever, the compensation
and benefits obligations of the Company under Sections 4 and 5 shall cease as of
the effective date of such termination, except for any compensation and benefits
earned but unpaid through such date.
          (d) Call Right. Upon termination of the Executive’s employment with
the Company or any of its Subsidiaries for any reason prior to an IPO, the
Company will have the right to purchase (the “Call Right”) any of the
Executive’s Shares in accordance with the terms and conditions of the
Stockholders Agreement.
          (e) Resignation from All Positions. Notwithstanding any other
provision of this Agreement to the contrary, upon the termination of the
Executive’s employment for any reason, unless otherwise requested by the Board,
the Executive shall immediately resign from all positions that he holds with the
Company, its Subsidiaries and any of their affiliates (and with any other
entities with respect to which the Company has requested the Executive to
perform services), as applicable, including, without limitation, the Board and
all boards of directors of any affiliates. The Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.
     10. Termination Payments and Benefits. If, during the Employment Term, the
Executive’s employment hereunder is terminated by the Company without Cause
(which shall, for all purposes of this Agreement, including Exhibits B and C,
and any other related definitive document, include a termination of the
Executive’s employment upon conclusion of the Employment Term after the
Company’s giving the Executive a notice of non-renewal of the Employment Term),
by reason of the Executive’s death or Disability, the Executive terminates his
employment for Good Reason, subject to (i) the Executive’s execution and
non-revocation of a release of claims against the Company within 60 days
following the date of the Executive’s termination of employment, substantially
in the form attached hereto as Exhibit D, (ii) the terms of Section 14 and
(iii) the Executive’s continued compliance with the covenants of Sections 12 and
13 (collectively, the “Restrictive Covenants”) as set forth in Section 10(i),
during the Payment Period, then in such case the Company shall be obligated to
pay to the Executive such payments and make available to the Executive such
benefits as are set forth in this Section 10 during the Payment Period.
          (a) Salary Continuation. The Executive will be entitled to receive an
amount equal to the sum of: (i) one (1) times the Executive’s Base Salary and
(ii) one (1) times an amount equal to the product of (A) the Executive’s Base
Salary and (B) the Executive’s Target Bonus Percentage for the year of the
Executive’s termination of employment, or if the Target Bonus Percentage has not
been set for such year as of the date of termination of employment, the Target
Bonus Percentage for the immediately preceding year (the sum of (i) and (ii),
the “Termination Payments”), such amount to be payable in equal installments
payable over the Payment Period. Termination Payments shall be paid to the
Executive in accordance with the Company’s payroll schedule as in effect on the
Effective Date for the duration of the Payment Period. In the event that the
Executive dies while any Termination Payments are still payable to

8



--------------------------------------------------------------------------------



 



the Executive hereunder, unless otherwise provided herein, all such unpaid
amounts shall be paid, not later than the tenth (10th) business day following
the Executive’s death, to the Executive’s beneficiary as named on the
Executive’s 401(k) Plan beneficiary forms, or, if no such beneficiary is so
named, then to the Executive’s estate, in the form of a lump sum cash payment
equal to the remaining Termination Payments. Notwithstanding the foregoing, if
such termination occurs upon or within the two-year period after a Change of
Control (provided that such Change of Control constitutes a “change in control
event” within the meaning of Section 409A of the Code), subject to clauses (i),
(ii) and (iii) of the lead-in paragraph of this Section 10, the Termination
Payments will be paid to the Executive in a lump-sum within 30 days following
the date of termination.
          (b) Bonus Entitlement. Solely if the Executive’s termination of
employment occurs after the last day of the first quarter of an applicable
Company fiscal year, the Executive will be entitled to receive an amount equal
to the product of (i) the bonus that would have been paid to the Executive had
the Executive remained employed through the date on which bonuses are paid to
senior executives of the Company generally based upon the achievement of the
applicable performance goals (and determined based on the exercise of negative
discretion no less favorable to the Executive than that exercised with respect
to active senior executives of the Company generally and, if the payment is not
subject to Section 162(m) as of the date of termination, as if the Executive had
achieved any subjective performance targets at 100%) and (ii) a fraction, the
numerator of which is the number of days which have elapsed from the first day
of the fiscal year in which the date of termination occurs through the date of
termination and the denominator of which is 365 (such amount, if any, the
“Pro-Rata Bonus”), which Pro-Rata Bonus shall be paid within the first 75 days
of the year immediately following the end of the year to which such Pro-Rata
Bonus relates (unless the Executive has deferred receipt of the applicable
bonus).
          (c) Initial LTIP Award, Transaction Bonus and Retention Payment. To
the extent then unvested and unpaid, the Executive’s Initial LTIP Award shall
vest on the date of termination but shall be paid at such time as such Initial
LTIP Award would otherwise have been paid had the Executive remained employed
with the Company. In addition, to the extent then unpaid, the Executive shall
remain entitled to the Transaction Bonus as if he had remained employed with the
Company indefinitely, with such Transaction Bonus payable at such time(s) as set
forth in Section 4(b)(ii) hereof and the Retention Payment shall vest on the
date of termination and be paid within 30 days following the date of
termination.
          (d) Equity Compensation. To the extent not previously vested,
cancelled or expired, the Executive will vest in the Executive’s Initial Grant
and any other grants of equity awards in accordance with their terms, which, as
applicable, will remain exercisable in accordance with their terms.
          (e) Welfare Benefits. During the Payment Period, the Company shall
maintain in full force and effect for the continued benefit of the Executive all
health care benefit plans, except disability coverage, in which the Executive
was entitled to participate immediately prior to the Executive’s termination or
shall arrange to make available to the Executive health care benefits (except
disability coverage) substantially similar to those which the Executive would
otherwise have been entitled to receive if his employment had not been
terminated (the

9



--------------------------------------------------------------------------------



 



“Welfare Benefits”). The Welfare Benefits shall be provided to the Executive on
the same terms and conditions under which the Executive was entitled to
participate immediately prior to his termination of employment, including any
applicable employee contributions.
          (f) Any payments under this Section 10 to the Executive shall not be
taken into account for purposes of any retirement plan (including any
supplemental retirement plan or arrangement) or other benefit plan sponsored by
the Company, except as otherwise expressly required by such plans or applicable
law.
          (g) Section 409A of the Code; Specified Employee. Notwithstanding the
preceding provisions of this Section 10, in the event that the Executive is a
“specified employee” (within the meaning of Section 409A of the Code) on the
date of termination of Executive’s employment with the Company and the
Termination Payments or any other payment which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code to be paid within
the first six months following such date (the “Initial Payment Period”) exceed
the amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the
“Limit”) and do not otherwise qualify under the short-term deferral exemption,
then (i) any portion of the Termination Payments or such other payment that is
payable during the Initial Payment Period that does not exceed the Limit or can
be paid within the short-term deferral exemption shall be paid at the times set
forth in Section 10(a), (ii) any portion of the Termination Payments or such
other payment that exceeds the Limit and cannot be paid within the short-term
deferral exemption (and would have been payable during the Initial Payment
Period but for the Limit) shall be paid, with Interest, on the first business
day of the first calendar month that begins after the six-month anniversary of
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) and (iii) any portion of the Termination Payments or such other payment
that is payable after the Initial Payment Period shall be paid at the times set
forth in Section 10(a), respectively. For purposes of this paragraph, “Interest”
shall mean interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment.
Notwithstanding the foregoing, in the event that the Executive dies while any
Termination Payments are still payable to the Executive hereunder, unless
otherwise provided herein, all such unpaid amounts shall be paid, not later than
the tenth (10th) business day following the Executive’s death, to the
Executive’s beneficiary as named on the Executive’s 401(k) Plan beneficiary
forms, or, if no such beneficiary is so named, then to the Executive’s estate,
in the form of a lump sum cash payment equal to the remaining Termination
Payments.
          (h) No Obligation to Mitigate. The Executive is under no obligation to
mitigate damages or the amount of any payment provided for hereunder by seeking
other employment or otherwise and, except with respect to the Welfare Benefits
or as provided for in Section 10(i) of this Agreement, no such amounts shall be
reduced whether or not the Executive obtains other employment.
          (i) Return of Payments/Clawback. Not in any way in limitation of any
right or remedy otherwise available to the Company, if the Executive does not
comply with any of the Restrictive Covenants (subject to the Company providing
the Executive with written notice of any such non-compliance), (i) the
Termination Payments, the Pro-Rata Bonus and the Welfare Benefits (but for the
avoidance of doubt excluding any LTIP Award or equity awards) then or

10



--------------------------------------------------------------------------------



 



thereafter due from the Company to the Executive shall be terminated
immediately, (ii) the Company’s obligation to pay or provide and the Executive’s
right to receive such payments or benefits shall terminate and be of no further
force or effect and (iii) the Executive shall be required to pay back to the
Company an amount equal to any Termination Payments or amounts in respect of the
Pro-Rata Bonus previously paid to him, in each case, without limiting or
affecting the Executive’s obligations under the Restrictive Covenants or the
Company’s other rights and remedies available at law or equity. Except as
otherwise provided herein, there shall be no offset or clawback with respect to
the Initial LTIP Award, the 2009 LTIP Award, the Initial Grant or any other
equity awards for breach of any restrictive covenants.
     11. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, but excluding any
income taxes and penalties imposed pursuant to Section 409A of the Code, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 11(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value of all Payments does not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the payments and benefits under the following sections in the
following order: (i) Section 10(a), (ii) Section 10(b), (iii) Section 10(c),
(iv) any cash payments under Section 10(i), (v) any non-cash amounts under
Section 10(i) and (vi) Section 10(d). For purposes of reducing the Payments to
the Safe Harbor Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Agreement would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, no amounts payable under the Agreement shall be
reduced pursuant to this Section 11(a). The Company’s obligation to make
Gross-Up Payments under this Section 11 shall not be conditioned upon the
Executive’s termination of employment.
          (b) Subject to the provisions of Section 11(c), all determinations
required to be made under this Section 11, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive (absent
manifest error). As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting

11



--------------------------------------------------------------------------------



 



Firm hereunder, it is possible that Gross-Up Payments that will not have been
made by the Company should have been made (the “Underpayment”), consistent with
the calculations required to be made hereunder. In the event the Company
exhausts its remedies pursuant to Section 11(c) (or decides not to contest a
claim) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 11(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless,

12



--------------------------------------------------------------------------------



 



on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 11(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 11(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 11(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
          (e) Any Gross-Up Payment, as determined pursuant to this Section 11,
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination; provided, however, that the
Gross-Up Payment shall in all events be paid no later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority; or, in the case of amounts relating to a claim
described in Section 11(c) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provision of this Section 11, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.
          (f) Definitions. The following terms shall have the following meanings
for purposes of this Section 11.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code or other similar tax (other than Section 409A of the Code) which may
hereafter be imposed, together with any interest or penalties imposed with
respect to such excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting

13



--------------------------------------------------------------------------------



 



Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.
          A “Payment” shall mean any payment, benefit, entitlement or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise (including, without
limitation, any payment, benefit, entitlement or distribution paid or provided
by the person or entity effecting the change in control).
          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
     12. Confidentiality.
          (a) The Executive acknowledges that in the course of his employment by
the Company, he will or may have access to and become informed of confidential
or proprietary information of the Company and its Subsidiaries (“Confidential
Information”), which is a competitive asset, including, without limitation,
(i) the terms of any agreement between the Company and any employee, customer or
supplier, (ii) pricing strategy, (iii) merchandising and marketing methods,
(iv) product development ideas and strategies, (v) personnel training and
development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. The Executive agrees that he will keep all Confidential
Information in strict confidence during the term of his employment by the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). The Executive agrees that the obligations of confidentiality under
this Section 12 shall survive termination of the Executive’s employment with the
Company regardless of any actual or alleged breach by the Company of this
Agreement, until and unless any such Confidential Information shall have become,
through no fault of the Executive, generally known to the public or the
Executive is required by lawful service of process, subpoena, court order, law
or the rules or regulations of any regulatory body to which he is subject to
make disclosure (after providing to the Company a copy of the documents seeking
disclosure of such information and giving the Company prompt notice upon receipt
of such documents and prior to their disclosure). All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like relating to the
Company’s business that the Executive uses, prepares or comes into contact with
during the course of the Executive’s employment shall remain the sole property
of the Company and/or its affiliates, as applicable, and shall be turned over to
the Company upon termination of the Executive’s employment. The Executive’s
obligations under this Section 12 are in addition to, and not in limitation of
or preemption of, all other obligations of confidentiality which the Executive
may have to the Company under general legal or equitable principles.
          (b) Except in the ordinary course of the Company’s business, the
Executive has not made, nor shall at any time following the date of this
Agreement, make or cause to be made, any copies, pictures, duplicates,
facsimiles or other reproductions or recordings or any abstracts or summaries
including or reflecting Confidential Information. All such documents

14



--------------------------------------------------------------------------------



 



and other property furnished to the Executive by the Company or any of its
Subsidiaries or affiliates or otherwise acquired or developed by the Company or
any of its Subsidiaries or affiliates shall at all times be the property of the
Company. Upon termination of the Executive’s employment with the Company, the
Executive will return to the Company any such documents or other property of the
Company or any of its Subsidiaries or affiliates which are in the possession,
custody or control of the Executive.
          (c) Without the prior written consent of the Company (which may be
withheld for any reason or no reason), except in the ordinary course of the
Company’s business, the Executive shall not at any time following the date of
this Agreement use for the benefit or purposes of the Executive or for the
benefit or purposes of any other person, firm, partnership, association, trust,
venture, corporation or business organization, entity or enterprise or disclose
in any manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information.
          13. Covenant Not to Compete; Covenant Not to Solicit. For a period
commencing on the Effective Date and for a period ending one (1) year after the
termination of the Executive’s employment with the Company for any reason or no
reason, including termination for Cause or the Executive’s voluntary resignation
without Good Reason, the Executive acknowledges and agrees that he will not,
directly or indirectly, individually or on behalf of any other person or entity:
          (a) engage in any business that directly competes with the business in
which the Company or any of the Company’s Subsidiaries or affiliates
(collectively, the “Company Group”) is engaged (or had taken substantial steps
to engage in), whichever is earlier (provided that the Executive shall be
permitted to provide services to a private equity firm that holds investments in
entities engaged in such competitive activities if the Executive is not
involved, directly or indirectly, in (1) the management, operations or
supervision of such investments or (2) advising any such firm with respect to
such investments; provided, further that, to the extent that Blackstone, Goldman
Sachs & Co. (“Goldman”) and DLJ Merchant Banking Partners (“DLJ” and together
with Blackstone and Goldman, the “Sponsors”) collectively own equity securities
of the Company representing more than 50% of the voting power of the
“Outstanding Company Voting Securities” (as defined in the MOP), the Executive
shall, upon the approval by such Sponsors who, individually or with any other
Sponsor who so approves, collectively, own equity securities of the Company
representing more than 50% of the voting power of the Outstanding Company Voting
Securities, be permitted to provide services to a Blackstone, Goldman or DLJ
portfolio company that is engaged in such competitive activities); or
          (b) solicit for hire, hire or employ (whether as an officer, director
or insurance agent) any person who is an employee or independent contractor of
any member of the Company Group or has been an employee or independent
contractor of any member of the Company Group at any time during the six-month
period prior to the Executive’s termination of employment or solicit, aid or
induce any such person to leave his or her employment with any member of the
Company Group to accept employment with any other person or entity.
          (c) Executive’s ownership of less than one percent (1%) of any class
of stock in a publicly-traded corporation shall not be deemed a breach of this
Section 13.

15



--------------------------------------------------------------------------------



 



          (d) The Executive acknowledges and agrees that a violation of the
foregoing provisions of Section 12 or Section 13 would result in material
detriment to the Company, would cause irreparable harm to the Company, and that
the Company’s remedy at law for any such violation would be inadequate. In
recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and without the necessity or proof of actual damages,
the Company shall have the right to enforce this Agreement by specific remedies,
which shall include, among other things, temporary and permanent injunctions, it
being the understanding of the undersigned parties hereto that damages and
injunctions all shall be proper modes of relief and are not to be considered as
alternative remedies.
     14. Compliance with Section 409A of the Code.
     (a) The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a “separation from service” as determined under Section 409A. Each
payment under this Agreement, including each installment of the Termination
Payment, shall be treated as a separate payment for purposes of Section 409A. In
no event may the Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement. In the event the parties
determine that the terms of this Agreement do not comply with Section 409A, they
will negotiate reasonably and in good faith to amend the terms of this Agreement
such that it complies (in a manner that attempts to minimize the economic impact
of such amendment on the Executive and the Company) within the time period
permitted by the applicable Department of Treasury Regulations.
     (b) All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company under Sections 5(b) or 6 be made later than the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of any such fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such fees and expenses may not be
liquidated or exchanged for any other benefit.
     (c) The Company and the Executive shall take all steps necessary (including
with regard to any post-termination services the Executive provides) to ensure
that any termination of employment described in this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained in this Agreement to the contrary, the date
on which such “separation from service” takes place shall be the date of the
termination of the Executive’s employment.
     15. Prior Agreement; Effectiveness. As of the Effective Date, this
Agreement supersedes any and all prior and/or contemporaneous agreements, either
oral or in writing,

16



--------------------------------------------------------------------------------



 



between the parties hereto with respect to the subject matter hereof including,
without limitation, the Prior Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
     16. Withholding of Taxes. The Company may withhold from any amounts payable
or transfer made under any compensation or other amount owing to the Executive
under this Agreement all applicable federal, state, city or other withholding
taxes as the Company is required to withhold pursuant to any law or government
regulation or ruling. In addition, in the event that the Shares are not listed
for trading on an established securities exchange on the date that an applicable
portion of the Initial LTIP Award or any restricted share grant vests, then
(i) the Company shall, at the request of the Executive, deduct or withhold
Shares having a Fair Market Value equal to the minimum amount required to be
withheld to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Executive’s FICA and SDI obligations) which
the Company, in its sole discretion, deems necessary to comply with the Code
and/or any other applicable law, rule or regulation with respect to such portion
of the Initial LTIP Award or restricted share grant and remit the cash value of
such Shares to the appropriate tax authorities and (ii) notwithstanding anything
to the contrary in the Stockholders Agreement, the Executive shall be permitted
to sell such number of Shares to the Company having a fair market value
(determined at the time of sale) equal to the additional taxes due from the
Executive on the vesting or delivery, as applicable, of such Shares (after
taking into account the withholding in clause (i)).
     17. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company by agreement
in form and substance satisfactory to the Executive (and any such successor, the
“Successor”), expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 17(a) and 17(b). Without

17



--------------------------------------------------------------------------------



 



limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder will not be assignable, transferable or delegable,
whether by pledge, creation of a security interest, or otherwise, other than by
a transfer by the Executive’s will or by the laws of descent and distribution
and, in the event of any attempted assignment or transfer contrary to this
Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated. In the event of the
Executive’s death while any payment, benefit or entitlement is due to the
Executive under this Agreement, such payment, benefit or entitlement shall be
paid or provided to the Executive’s designated beneficiary (or if the Executive
has not designated a beneficiary, to his estate).
     18. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express, UPS,
or Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
     19. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
     20. Indemnification. The Company will indemnify the Executive (and his
legal representative or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by applicable law, and the Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by him or his legal representatives
(including but not limited to any judgment entered by a court of law) at the
time such costs, charges and expenses are incurred or sustained, in connection
with any action, suit or proceeding to which the Executive (or his legal
representatives or other successors) may be made a party by reason of his having
accepted employment with the Company or by reason of his being or having been a
director, officer or employee of the Company, or any Subsidiary of the Company,
or his serving or having served any other enterprise as a director, officer or
employee at the request of the Company, and to the extent the Company maintains
such an insurance policy or policies, the Executive shall be covered by such
policy or policies, in accordance with its or their terms to the maximum extent
of the coverage available for any Company officer or director. The Executive’s
rights under this Section 20 shall continue without time limit for so long as he
may be subject to any such liability, whether or not the Employment Term may
have ended.
     21. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be

18



--------------------------------------------------------------------------------



 



affected, and the provision so held to be invalid or unenforceable will be
reformed to the extent (and only to the extent) necessary to make it enforceable
or valid.
     22. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 20 and 22 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment for any reason
whatsoever.
     23. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Unless otherwise noted, references to
“Sections” are to sections of this Agreement. The captions used in this
Agreement are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Agreement.
     24. Defined Terms.
          (a) “2009 LTIP Award” has the meaning specified in Section 4(d)(ii).
          (b) “401(k) Plan” means the HealthMarkets 401(k) and Savings Plan.
          (c) “Accounting Firm” has the meaning specified in Section 11(b).
          (d) “Agreement” has the meaning specified in the introductory
paragraph herein.
          (e) “Amendment Approval Date” means December 31, 2009; provided,
however, if the Company’s provision of documentation that is required to be
provided to the Company’s stockholders in connection with the approval of the
Amendment or the Restricted Share Plan is delayed beyond the time-frame
previously communicated to the Company as a result of management’s inability to
finalize such documentation due to time constraints, the “Amendment Approval
Date” shall be the later of (i) December 31, 2009 and (ii) 60 days following the
date on which such documentation is provided to the Company’s stockholders.
          (f) “Base Salary” has the meaning specified in Section 4(a).
          (g) “Board” means the Board of Directors of the Company.
          (h) “Call Right” has the meaning specified in Section 9(d).
          (i) “Cause” means the occurrence of any of the following:
     (i) the Executive engages in fraudulent activity, embezzlement or
misappropriation relating to the business of the Company or any of its
affiliates or Subsidiaries;

19



--------------------------------------------------------------------------------



 



     (ii) the Executive is convicted by a court of competent jurisdiction of, or
pleads guilty or nolo contendere to, any felony (other than a traffic violation)
or any crime involving moral turpitude;
     (iii) the Executive commits a breach of the Restrictive Covenants, which
breach has not been remedied within 30 days of the delivery to Executive by the
Board of written notice of the facts constituting the breach, and which breach
if not cured would have a material adverse effect on the Company;
     (iv) the Executive’s willful and continued failure after written notice
from the Board to perform his material duties for the Company or its
Subsidiaries (other than on account of approved leave of absence and/or
Disability);
     (v) the Executive engages in (x) gross neglect or (y) willful misconduct,
in both cases relating to the Executive’s performance of his duties for the
Company; or
     (vi) the Executive’s breach of Section 26 of this Agreement.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Committee” means the Executive Compensation Committee of the
Board.
          (l) “Company” has the meaning specified in the introductory paragraph
of this Agreement.
          (m) “Company Group” has the meaning specified in Section 13(a).
          (n) “Confidential Information” has the meaning specified in
Section 12(a).
          (o) “Disability” shall mean the Executive’s incapacity due to physical
or mental illness to substantially perform his duties on a full-time basis for
at least 26 consecutive weeks or an aggregate period in excess of 26 weeks in
any one fiscal year, and within 30 days after a notice of termination is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties; provided, however, if the
Executive shall not agree with a determination to terminate his employment
because of Disability, the question of the Executive’s Disability shall be
subject to the certification of a qualified medical doctor selected by the
Company or its insurers and acceptable to the Executive or, in the event of the
Executive’s incapacity to accept a doctor, the Executive’s legal representative.
          (p) “Effective Date” has the meaning specified in the introductory
paragraph of this Agreement.
          (q) “Employment Term” has the meaning specified in Section 2.

20



--------------------------------------------------------------------------------



 



          (r) “Executive” has the meaning specified in the introductory
paragraph of this Agreement.
          (s) “Good Reason” means the occurrence, without the Executive’s
consent, of any the following events:
     (i) a material diminution in the Executive’s authorities, titles, reporting
responsibilities or offices (excluding for this purpose (x) an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company or (y) any diminution in
the Executive’s authorities, titles, reporting responsibilities or offices
resulting from consummation of a transaction or transactions contemplated by an
[***] or National Carrier Marketing Distribution Agreement; provided that in all
events the Executive shall retain the right to resign for Good Reason in
connection with such transactions as provided in clause (iv) of this Good Reason
definition);
     (ii) a material decrease in the Executive’s Base Salary or Target Bonus
Percentage, other than in the case of a decrease for a majority of similarly
situated executives of the Company;
     (iii) a reduction in the Executive’s participation in the Company’s benefit
plans and policies to a level materially less favorable to the Executive unless
such reduction applies to a majority of the senior level executives of the
Company;
     (iv) the relocation of the Executive’s primary place of employment to a
location 50 or more miles from the Company’s then-current headquarters; or
     (v) failure to obtain stockholder approval for the Amendment or the
Restricted Share Plan by the Amendment Approval Date.
Notwithstanding the foregoing, the Executive shall only be entitled to resign
for Good Reason if (1) the Executive first provides a notice of his intent to
resign within 90 days following the date he first learns of the event(s) or
circumstances giving rise to Good Reason (2) the Company fails to cure such
events or circumstances within 30 days following the Company’s receipt of such
notice and (3) the Executive terminates his employment within one year following
the occurrence of the event or circumstance on which the Good Reason termination
is based.
          (t) “Gross-Up Payment” has the meaning specified in Section 11(a).
          (u) “HealthMarkets” has the meaning specified in the introductory
paragraph of this Agreement.
          (v) “HealthMarkets Affiliates” has the meaning specified in paragraph
1 of Exhibit D attached hereto.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

21



--------------------------------------------------------------------------------



 



          (w) [***]
          (x) [***]
          (y) [***]
          (z) “Initial Employment Term” has the meaning specified in Section 2.
          (aa) “Initial Grant” has the meaning specified in Section 4(c).
          (bb) “Initial LTIP Award” has the meaning specified in
Section 4(d)(i).
          (cc) “Initial Payment Period” has the meaning specified in
Section 10(g).
          (dd) “Investment” has the meaning set forth in Section 8.
          (ee) “IPO” has the meaning specified in the Stockholders Agreement.
          (ff) “Limit” has the meaning specified in Section 10(g).
          (gg) “Maximum Bonus Percentage” has the meaning specified in
Section 4(b)(ii).
          (hh) “MOP” means the Company’s 2006 Management Option Plan, as may be
amended from time to time.
          (ii) “National Carrier Marketing Distribution Agreement” means a
Board-approved agreement entered into by August 1, 2010 between the Company
Group (or a member thereof) and a National Payor pursuant to which insurance
sales agents contracted with the Company Group are authorized by a National
Payor to sell individual health insurance products issued by the National Payor.
          (jj) “National Carrier MDA Goal” means commencement of sales through
the Company Group’s contracted sales agent force of a National Payor’s health
insurance products pursuant to a National Carrier Marketing Distribution
Agreement
          (kk) “National Payor” means Aetna, Inc., Assurant, CIGNA Corporation,
Coventry Healthcare Inc., Humana Inc. or UnitedHealth Group, Inc. (and their
affiliates or subsidiaries and their respective successors and assigns).
          (ll) “Option Rights” has the meaning specified in the MOP.
          (mm) “Payment Period” means the one-year period commencing on the
later of (A) the Executive’s date of termination of employment with the Company
or (B) the first business day after the date that is six (6) months following
the date of the Executive’s separation from service with the Company to the
extent required in order to avoid the imposition of taxes or penalties under
Code Section 409A.
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

22



--------------------------------------------------------------------------------



 



          (nn) “Performance Year” has the meaning specified in Section 4(d)(ii).
          (oo) “Pro-Rata Bonus” has the meaning specified in Section 10(b).
          (pp) “Regional Payor” means an organization that underwrites and
issues health insurance on a regional basis.
          (qq) “Release” has the meaning specified in the introductory paragraph
of Exhibit D attached hereto.
          (rr) “Renewal Term” has the meaning specified in Section 2.
          (ss) “Reporting Person” has the meaning specified in Section 3(a).
          (tt) “Restrictive Covenants” has the meaning specified in Section 10.
          (uu) “Restricted Shares” shall mean a grant of restricted stock
consisting of shares of A-1 common stock of the Company.
          (vv) “Revocation Date” has the meaning specified in paragraph 3 of
Exhibit D attached hereto.
          (ww) “Shares” has the meaning specified in Section 4(d)(i).
          (xx) “Sign-On Bonus” has the meaning specified in Section 4(e).
          (yy) “Stockholders Agreement” means the Stockholders Agreement by and
among investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs
& Co. and DLJ Merchant Banking Partners IV, L.P., the Company, the Executive,
and other signatories thereto, dated April 5, 2006, as may be amended from time
to time.
          (zz) “Subsidiary” shall mean any entity, corporation, partnership
(general or limited), limited liability company, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.
          (aaa) “Successor” has the meaning specified in Section 17(a).
          (bbb) “Target Bonus Percentage” has the meaning specified in
Section 4(b)(ii).
          (ccc) “Termination Payments” has the meaning specified in
Section 10(a).
          (ddd) “Underpayment” has the meaning specified in Section 11(a) .
          (eee) “Welfare Benefits” has the meaning specified in Section 10(c).
     25. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

23



--------------------------------------------------------------------------------



 



     26. Executive’s Representation. The Executive hereby represents and
warrants that, as of the date hereof, he has obtained U.S. immigration approval
of his I-797 petition that permits his employment in the United States through
October 1, 2012.
     IN WITNESS WHEREOF, with the Company signatory listed below having been
duly authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

                            Anurag Chandra    
 
                HealthMarkets, Inc.    
 
           
 
  By:  
 
Phillip J. Hildebrand    
 
      Chief Executive Officer    

Solely with respect to Sections 4(c) and 16 of this Agreement
Accepted and Agreed to as of the day and
year first written above on behalf of the Blackstone
by Blackstone Management Associates IV L.L.C.

     
 
Name: Chinh E. Chu
   
Title: Senior Managing Director
   

24



--------------------------------------------------------------------------------



 



Schedule 1
Performance Metrics for 2009 Bonus

                              Senior Executive - Metrics   ($ in thousands)  
Target (1)     Stretch     Weight  
Adjusted EBITDA
  $ 122,789     $ 130,073       40% (3)
Health and Ancillary AV Submitted
  $ 465,280     $ 511,807       20% (2)
MSE Deliverables
    14       14       20% (4)
Form Insphere
    (5 )     (5 )     20 %

 

Notes:   (1)   Minimum established at 150%; scalable to stretch targets.   (2)  
Includes third party A/V (e.g., life, health, associations, etc.), and to be
adjusted to reflect exit from Massachusetts and other affected states.   (3)  
Adjusted EBITDA to be determined consistent with past practices and to be based
on being fully accrued for Senior Executive amounts. Adjusted EBITDA excludes
all transaction amounts and awards, special Board directed programs and actions,
Insphere formation and transformation expenses and related balance sheet
adjustments. To be adjusted to reflect exit from Massachusetts and other
affected states. Board has discretion over quality of earnings (e.g., Board may
not give full credit to the DAC benefit).   (4)   Attainment of audit reports
from Schact Group and Internal Audit that conclude the Company is in substantial
compliance with all MSE on or before 12/31/09.   (5)   Formation of Insphere
Insurance Solutions, Inc. and completion of the following implementation
activities:

- Identification of organizational structure and key continuing executives;
- Substantial completion of agency licensing requirements;
- Substantial completion of agency force contracting with Insphere;
- Substantial development of technology platform; and
- Execution and initial implementation of a marketing agreement with one major
life insurer.

 



--------------------------------------------------------------------------------



 



Exhibit A
Position: Executive Vice President, Chief Administrative Officer
Reporting Person: HealthMarkets Chief Executive Officer
Outside Activities:

Base Salary:   $500,000, or such higher amount resulting from one or more
subsequent increases in Base Salary by the Committee pursuant to Section 4(a).

Target Bonus Percentage: 150% for the Company’s 2009 fiscal year and 100%
thereafter
Maximum Bonus Percentage: 250% for the Company’s 2009 fiscal year and 200%
thereafter

26



--------------------------------------------------------------------------------



 



Exhibit B
Form of Option Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Restricted Share Agreement

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Release
          In consideration of the payments and promises contained in your
Employment Agreement with HealthMarkets, Inc. (the “Company”) dated as of
September 8, 2009, and in full compromise and settlement of any of your
potential claims and causes of action relating to or arising out of your
employment relationship with the Company or the termination of that
relationship, and any and all other claims or causes of action that you have or
may have against the HealthMarkets Affiliates (as defined below) up to the date
of execution of this release (the “Release”), you hereby:
          1. knowingly and voluntarily agree to irrevocably and unconditionally
waive and release the Company and any other entity controlled by, controlling or
under common control with the Company, and their respective predecessors and
successors and their respective directors, officers, employees, representatives,
attorneys, including all persons acting by, through, under or in concert with
any of them (collectively, the “HealthMarkets Affiliates”), from any and all
charges, complaints, claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, existing on, or at any time prior to, the date hereof in law,
in equity or otherwise, which you, your successors, heirs or assigns had or have
upon or by reason of any fact, matter, cause, or thing whatsoever, and
specifically including any matter that may be based on the sole or contributory
negligence (whether active, passive or gross) of any HealthMarkets Affiliate.
This release includes, but is not limited to, a release of all claims or causes
of action arising out of or relating to your employer-employee relationship with
the Company or the termination of that relationship, and any other claim,
including, without limitation, alleged breach of express or implied written or
oral contract, alleged breach of employee handbook, alleged wrongful discharge,
and tort claims, or claims or causes of action arising under any federal, state,
or local law, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights
Act of 1866 and 1871, 42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964,
Title VII, 42 U.S.C. §§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C.
§ 1981(a) et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of
2002, as amended, and any claim under any other statutes of the State of Texas,
or other jurisdictions, and the facts, circumstances, allegations, and
controversies relating or giving rise thereto that have accrued to the date of
execution of this Release;
     2. agree that you will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court,

 



--------------------------------------------------------------------------------



 



legislative body or committee, or administrative agency (whether state, federal
or otherwise) against the HealthMarkets Affiliates relating to any claims,
liabilities, obligations, promises, sums of money, agreements, controversies,
damages, actions, lawsuits, rights, demands, sanctions, costs (including
attorneys’ fees), losses, debts and expenses described in the foregoing
Paragraph 1; provided, however, that, notwithstanding anything to the contrary
in the foregoing, nothing hereunder shall be deemed to affect, impair or
diminish in any respect (i) any vested rights as of the date of termination or
entitlement you may have under the 401(k) Plan; (ii) any other vested rights as
of the date of termination you may have under any employee plan or program in
which you have participated in your capacity as an employee of the Company or
any other HealthMarkets Affiliate; (iii) your right to seek to collect
unemployment benefits that you may be entitled to as a result of your employment
with the Company or your right to seek benefits under workers’ compensation
insurance, if applicable; (iv) your rights under this Release; including but not
limited to your right to bring a claim for breach of this Release; (v) any
rights you may have under Section 9 (Termination), Section 10 (Termination
Payments and Benefits), Section 11 (Certain Additional Payments by the Company),
Section 16 (Withholding of Taxes), Section (20 (Indemnification) of the
Employment Agreement; (vi) any rights to indemnification that you have or may
have under the terms of the HealthMarkets Amended and Restated Bylaws or
coverage under any applicable directors’ and officers’ liability insurance
policies; or (vii) your right to bring a claim under the Age Discrimination in
Employment Act to challenge the validity of this Release, to file a charge under
the civil rights statutes, or to otherwise participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
investigative agency;
     3. acknowledge that: (i) this entire Release is written in a manner
calculated to be understood by you; (ii) you have been advised to consult with
an attorney before executing this Release; (iii) you were given a period of at
least twenty-one days within which to consider this Release; and (iv) to the
extent you execute this Release before the expiration of the twenty-one-day
period, you do so knowingly and voluntarily and only after consulting your
attorney. You shall have the right to cancel and revoke this Release during a
period of seven days following the date on which you execute it, and this
Release shall not become effective, and no money will be paid to you in respect
of severance, until the day after the expiration of such seven-day period (the
“Revocation Date”). In order to revoke this Release, you shall deliver to the
Company, prior to the Revocation Date, a written notice of revocation. Upon such
revocation, this Release shall be null and void and of no further force or
effect;
     4. agree to make yourself reasonably available to the Company following the
date of your termination to assist the HealthMarkets Affiliates, as may be
requested by the Company at mutually convenient times and places, with respect
to the business of the Company and pending and future litigations, arbitrations,
governmental investigations or other dispute resolutions relating to or in
connection with the Company; and
     5. agree not to, either in writing or by any other medium, make any
disparaging or derogatory statement about the HealthMarkets Affiliates or any of
their respective officers, directors, employees, affiliates, Subsidiaries,
successors, assigns or businesses, as the case may be; provided, however, that
you may make such statements as are necessary to comply with law.

D-3